 

Exhibit 10.4

 

FIRST AMENDMENT

TO

EXECUITVE EMPLOYMENT AGREEMENT

 

This First Amendment ("Amendment") to the Amended and Restated Executive
Employment Agreement ("Agreement") is made as of the 24th day of May, 2017 by
and between Howard Bank ("Bank") a Maryland-chartered trust company and Robert
A. Altieri ("Executive"), a resident of the State of Maryland.

 

WHEREAS on September 30, 2014 the bank entered in the Agreement and

 

WHEREAS the parties hereto desire to amend Section 3.1 of the Agreement as
provided herein.

 

NOW THEREFORE, in consideration of the mutual benefits to be derived hereunder,
adequacy of such consideration being hereby acknowledged by the parties, the
parties agree as follows:

 

1.            Section 3.1 of the Agreement is deleted in its entirety and
replaced with the following new Section 3.1

 

3.1           TERM. The current term of this Agreement will conclude on March
31, 2018. The initial term and any renewals thereof are referred to as the
“Term.” Commencing on March 31, 2018 and continuing on each March 31st,
thereafter (in each case the “Renewal Date”), unless written notice of
non-renewal is provided to the Executive at least sixty (60) days prior to such
Renewal Date. Commencing prior to 60 day period prior to the Renewal Date, the
disinterested members of the Board (or a Committee comprised solely of
disinterested members) will conduct a comprehensive performance evaluation and
review of the Executive for purposes of determining whether to extend the
Agreement, and the results thereof shall be included in the minutes of the
Board’s (or Committee’s) meeting. In the event this Agreement expires due to non
renewal, this Agreement and Employee’s employment shall terminate on the
expiration date of this Agreement.

 

2.            AGREEMENT. The remainder of the Agreement remains unchanged.

 

3.            NOTICE. All notices and other communications required or permitted
under this Amendment will be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, will be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked date thereof. In addition, notices hereunder may be
delivered by hand, facsimile transmission or overnight courier, in which event
the notice will be deemed effective when delivered or transmitted. All notices
and other communications under this Amendment must be given to the parties
hereto at the following addresses:

 

 

 

 

If to the Employer:

 

Howard Bank

 

6011 University Boulevard

Suite 370

Ellicott City, MD 21043

 

Attn: Chief Executive Officer, Lead Independent Director and Governance
Committee Chair

 

With copy to:

 

Frank C. Bonaventure, Jr.

Baker Donelson

100 Light Street

Baltimore, Maryland 21202

 

If to the Executive:

 

Robert A. Altieri

2814 Shadow Roll Court

Glenwood, MD 21738

 

4.            APPLICABLE LAW. This Amendment will be construed and enforced
under and in accordance with the laws of the State of Maryland. The parties
agree that any appropriate state court located in Howard County, Maryland, will
have jurisdiction of any case or controversy arising under or in connection with
this Amendment and will be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

 

5.            INTERPRETATION. Words importing the singular form shall include
the plural and vice versa. The terms “herein”, “hereunder”, “hereby”, “hereto”,
“hereof” and any similar terms refer to this Amendment. Any captions, titles or
headings preceding the text of any article, section or subsection herein are
solely for convenience of reference and will not constitute part of this
Amendment or affect its meaning, construction or effect.

 

6.            ENTIRE AGREEMENT. This Amendment embodies the entire and final
agreement of the parties on the subject matter stated in the Amendment. No
amendment or modification of this Amendment will be valid or binding upon the
Employer or the Executive unless made in writing and signed by both parties. All
prior understandings and agreements relating to the subject matter of this
Amendment are hereby expressly terminated.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Bank and the Executive have executed and delivered this
Amendment as of the date first shown above.

 

  Employer:       HOWARD BANK       By: /s/ Mary Ann Scully     Mary Ann Scully
    Chief Executive Officer

 

  Executive:       /s/ Robert A. Altieri   Robert A. Altieri

 

 

